Order entered October 8, 2014




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00309-CR

                       PATRICK DARNELL LAWRENCE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-73515-S

                                            ORDER
       On August 26, 2014 and September 23, 2014, this Court ordered Gary Fitzsimmons,

Dallas County District Clerk, to file a supplemental record containing: (1) the trial court’s

docket sheet; (2) the December 29, 2009 plea agreement form; (3) the December 29, 2009

judicial confession; (4) the trial court’s December 29, 2009 order of deferred adjudication and

conditions of community supervision; (5) the State’s January 18, 2011 motion to withdraw its

motion to revoke or its motion to proceed to adjudication; and (6) the February 14, 2014 plea

agreement form. The September 23, 2014 order required that the supplemental record be filed

within ten days. To date, Mr. Fitzsimmons has neither filed the supplemental clerk’s record nor

communicated with the Court regarding the status of that record. The appeal cannot proceed

until the supplemental record has been filed.
        Accordingly, we ORDER the trial court to make findings regarding whether:

                The District Clerk has possession of the documents enumerated above.

                If the District Clerk does have possession of the documents, the District Clerk’s
                 explanation for the failure to file the supplemental record and the date by which
                 the supplemental record containing the enumerated documents will be filed.

                If the District Clerk does not have possession of the enumerated documents, the
                 trial court shall determine what constitutes accurate copies of the missing
                 documents and order that they be included in a supplemental clerk’s record. See
                 TEX. R. APP. P. 34.5(e).

        We ORDER the trial court to transmit a record containing its written findings of fact,

any supporting documentation, and any orders to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.



                                                      /s/     LANA MYERS
                                                              JUSTICE